DETAILED ACTION
1. 	This office action is in reply to an amendment filed on 12/3/2021. Claims 1-30 are pending. Claims 1 and 16 are independent. Each independent claim is amended.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3. 	On December 1ST, 2020 applicant’s representatives Scott D. Barnett, Reg. No. 67,309 and examiner conducted applicant initiated telephone interview. The summary of the interview is attached. 
Response to Arguments
4.	Applicant’s arguments, filed on 12/3/2021 have been fully considered and are persuasive. All pervious rejections set forth in the previous office action are overcome and withdrawn.
Allowable Subject Matter
5.	Claims 1-30 are allowed. 
6.	The following is an examiner’s statements of reasons for allowance:
7. 	 The following references/prior arts disclose the general subject matter/claim limitations recited in independent claims 1 and 16 before the current amendment is made/filed.


As per independent claims 1 and 16, the primary prior art of the record, Shih discloses a method for providing expert medical services comprising the steps of: establishing a wireless connection with one of a mobile device and computer of a user, wherein the mobile device or computer has been provided with an application for the entry of patient health information; receiving encrypted patient health information from the mobile device or computer at a server (see at least claim 1); decrypting the patient health information at the server (see at least claim 1); forwarding the patient health information from the server to one or more medical experts corresponding to the patient health information, said forwarded patient health information optionally being encrypted (see at least claim 1); receiving and decrypting the patient health information using the application server's encryption engine 42 (see at least paragraph 0052; and figure 3); and providing treatment advice to the user of the mobile device or computer (see at least claim 1). 

Shih further discloses: in response to receiving the patient-generated event data: anonymizing, by the data processing hardware, the patient-generated event data by removing any patient identifying information from the patient-generated    event    data;  and  storing, by the data processing hardware, the anonymized patient-generated event data on memory hardware of the backend service in communication with the data processing hardware [See at least claim 1 and claim 15 that meets this limitation considering adding anonymized patient health information to an encrypted database, wherein said database comprises anonymized patient health information of at least one patient];

Shih substantially discloses all the above limitation recited in the claim but doesn’t explicitly disclose the following claim limitation:
receiving, at the data processing hardware, a patient record request over the network from a HCP system associated with the HCP supervising the patient, wherein the patient 
the memory hardware using the authentication token; and encrypting, by the data processing hardware, the patient-generated event data. 

However, MacCarthy, the secondary prior art of the record, discloses this limitation. In particular it discloses the following that meets the above claim limitation. receiving a request for health record information associated with an anonymized patient identifier by an intermediate computing system 260, wherein the collection computing system can transmit the specific number of hashed tokens separately from the de-identified health data to another location or computer system [see paragraphs 0048, 0074; and figures 3-4]; and matching the received anonymized patient identifier with the stored anonymized patient identifiers that are received from the source computing systems 210 and 230, and retrieving the stored encrypted and de-identified patient data associated with the matched anonymized patient identifier [see paragraphs 0076-0078; and figures 3-4].

		Furthermore, with respect to the amended claim limitation, the new updated search revealed the following prior arts that generally describes the general subject matter of the current claims. 

		A.  US Publication No. 2015/0347701 A1 to Atkin discloses wireless monitoring of medical test data wherein The computer implemented method for transmitting and receiving medical test data comprises the steps of transmitting means operatively associated with a device, receiving data from the transmission means; compiling the transforming the data from the database into an output comprised of an aggregate of medical test data from at least one medical tests.

		B.  US Publication No. 2017/0161439 A1 to Raduchel discloses systems and methods for providing a healthcare provider with an electronic medical record of a patient, a recommendation, or an alert relating to the patient, based on an analysis of the patient's health data. Multiple electronic repositories may store the patient's health data as disaggregated health data. The patient's health data may be organized in a Healthcare Identity Graph providing a comprehensive medical history of the user. A device of the patient may access and analyze the patient's health data in response to detecting an event. The device can generate outputs or trigger actions based on the analysis of the patient's health data, and record the outputs or actions in the patient's Healthcare Identity Graph. Authentication and verification of the outputs or actions are stored at a Healthcare Liability Graph.

		C. 	US Publication No. 2019/0182193 A1 to Moskowitz discloses system and Method for Delivering a Digital Therapeutic from a Parsed Electronic Message.
		
D.        US Publication No. 2016/0314279 A1 to Slepian discloses systems and methods for tracking health and providing feedback are disclosed. The invention provides novel systems and methods for receiving the input of a plurality of health variables associated with a patient, processing those health variables to calculate composite wellness, performance, and disease/decay variables. The systems and methods convert the wellness, performance, and disease/decay variables into graphical representations that are displayed against a time axis. The graphical representations update in real-time based on the input of additional health variable data. The systems and methods are also capable of outputting alarms based on tracked data, providing recommendation for improving the wellness, performance, and disease/decay variables in the future. The systems and methods use sensors and user-inputs to provide such functionalities. 
		E. See the other cited prior arts


However, the above prior arts of record including the rest of the cited prior arts either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the amended functional limitation incorporated in independent claims 1 and 16 

For this reason, the specific claim limitations recited in the amended independent claims 1 and 16 taken as whole are allowed.

8.	The dependent claims 2-15 and 17-30 which are dependent on the above independent claims 1 and 16 being further limiting to the independent claim, definite and enabled by the specification are also allowed.

9.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence 

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498